DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 20, 22, 24 – 25, 34, and 39 have been cancelled. Claims 35 and 41 have been amended. Claims 21, 23, 26 – 33, 36 – 38, and 40 are as previously presented. Therefore, claims 21, 23, 26 – 33, 35 – 38, and 40 – 41 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 9/14/2021 has been entered. Applicant’s amendment overcomes the previously set-forth objections to claims 35 and 41.

Claim Interpretation
Claims 21, 35, and 41 recite, “wherein the two electrical contacts are provided on the ceramic,” wherein the ceramic is described in the following limitation: “the capillary material comprises ceramic.” This language can be interpreted such that the two electrical contacts are provided on the ceramic/capillary material via an intervening member, because the specification and drawings do not appear to provide support for the electrical contacts being provided 'directly' on the ceramic/capillary material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, and 26 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2013/0333700) in view of Hearn et al. (US 2013/0056012), Radomski et al. (US 2007/0107879), and Rabin et al. (US 7,920,777).
Regarding claim 21, Buchberger teaches a heater assembly for an aerosol-generating system, the heater assembly comprising: 
an electrically insulating support having an aperture (Fig. 5, carrier plate 4 (also called printed circuit board 4) and upper section 9 form the support; “An upper section 9 having a recess or depression 10 is placed flat on the printed circuit board 4 .... The recess 10 faces the printed circuit board 4 and, in conjunction with the surface thereof, forms a capillary gap. The capillary gap is shown diagrammatically in FIG. 2 as a black area and consists of three sections: a first capillary gap 11a, into which the laminar composite 5 or wick 7 with its end section 7a projects; a second capillary gap 11b, into which the laminar composite 5 or wick 7 with its end section 7b projects; and a third capillary gap 11c, which connects the first capillary gap 11a to the second capillary gap 11b” [0032]; an aperture is defined as “an open space; a gap” [www.dict.org]; “all known printed circuit board materials are suitable as the material for the printed circuit board 4, in particular the material types FR1 to FR5. The upper section 9 is added to the printed circuit board 4 by adhesive bonding and likewise consists preferably of a plastic” [0035]; plastic is an electrically insulating material);
an electrical heating element disposed across the aperture in the electrically insulating support (Figs. 2 and 5, heating element 6; [0030]; Fig. 2 shows heating element 6 disposed across the capillary gap, shown as the black section in Fig. 2 as described above), being configured to heat a liquid aerosol-forming substrate to form an aerosol (“After the wick 7 or laminar composite 5 has been completely infiltrated with the liquid material 13, the electrical energy can be supplied to the electrical resistance 
capillary material (wick 7 [0033]), wherein a portion of the capillary material is in contact with the electrical heating element (“laminar composite 5 consists of a wick 7 and an electric heating element 6, which are connected to each other in a laminar manner or integrated one into the another” [0030]), and the capillary material is configured to convey the liquid aerosol-forming substrate to the electrical heating element (“After the wick 7 or laminar composite 5 has been completely infiltrated with the liquid material 13, the electrical energy can be supplied to the electrical resistance heating element 6 by way of the conductive strips of the printed circuit board 4 and the liquid material 13 evaporated” [0033]); and 
two electrical contacts respectively connected to ends of the electrical heating element, the two electrical contacts supported by the electrically insulating support (‘The wick 7 and the laminar composite 5 containing it have two end sections 7a and 7b arranged at a distance from each other. The laminar composite 5 is mounted with these end sections on the printed circuit board 4. The laminar composite 5 is furthermore electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4. The electrical contacting of the laminar composite 5 or the resistance heating element 6 thereof may, for example, consist of an adhesive joint by means of an electrically conducting adhesive .... The electrical energy is supplied to the electrical resistance heating element 6 via conductive strips of the printed circuit board 4” [0031]), 
wherein the two electrical contacts are provided on the capillary material (as stated above, Buchberger describes wherein laminar composite 5 comprises wick/capillary material 7, which is electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4; it is noted that the claim recites, “wherein the two electrical contacts are provided on the ceramic;” however, please see the above claim interpretation regarding this limitation, and the prior art disclosing wherein the capillary material comprises ceramic, below)

Buchberger does not expressly teach wherein the capillary material is integrally formed as a single continuous piece of capillary material.

It would have been prima facie obvious to one of ordinary skill in the art to wherein the capillary material is integrally formed as a single continuous piece of capillary material. The single continuous piece of capillary material, as disclosed by Hearn, comprises a pore size which decreases towards the outlet valve (that is, away from the liquid reservoir and toward a heater) in order to enhance capillary action, as recognized by Hearn.

Buchberger does not expressly disclose wherein the capillary material comprises ceramic.
Radomski is related to a liquid evaporator comprising a heater assembly [Abstract]. Radomski discloses wherein a capillary material comprises ceramic (the invention of Radomski comprises an evaporator tube comprising capillary materials: “The first porous element and the second porous element are in contact in contact areas with the first porous element forming a wick delivering liquid from the reservoir to the contact area” [Abstract]; “porous sintered ceramic element 1” and “porous sintered ceramic 2” [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the capillary material comprises ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

While Buchberger discloses wherein the electrical heating element comprises a filament between the two electrical contacts (“The laminar composite 5 can be formed for example by a metal foil with metal fabric layers sintered on it. The laminar composite 5 can alternatively also consist of an open-pored metal foam. The open-pored capillary structure of the fabric layers sintered onto the metal foil or the metal foam 
Rabin is related to a vaporizer comprising a porous member and a heater [Abstract]. Rabin discloses a vaporizer in Figs. 5A and 5B comprising heater element 104 [Col. 6, line 40], shown disposed in a curved manner between two electrical contacts 508 (elements 508 include “electrical leads 322” [Col. 11, lines 36-40]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical heating element comprises one flat filament disposed in a curved manner between the two electrical contacts. Rabin states that heater 104 can have a variety of shapes: “Where heater 104 comprises an electrical resistance heater, it can be formed in different ways. In one embodiment contemplated by the present invention, heater 104 is comprised of a metal wire or etched metal foil present in a configuration that may be characterized as serpentine, coiled or zig-zag, as well as a combination of any of the foregoing” [Col. 7, lines 59-64]. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.
	

    PNG
    media_image1.png
    713
    492
    media_image1.png
    Greyscale

Figs. 5A and 5B of Rabin

Regarding claim 23, Buchberger does not expressly disclose wherein the one flat filament is curved along one or more dimensions thereof.
Rabin discloses wherein the one flat filament is curved along one or more dimensions thereof (Fig. 5B shows element 104 curved along one or more dimensions thereof).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one flat filament is curved along one or more dimensions thereof. Rabin states that heater 104 can have a variety of shapes: “Where heater 104 comprises an electrical resistance heater, it can be formed in different ways. In one embodiment contemplated by the present invention, heater 104 is comprised of a metal wire or etched metal foil present in a configuration that may be characterized as serpentine, coiled or zig-zag, as well as a combination of any of the foregoing” [Col. 7, lines 59-64]. Furthermore, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.
Regarding claim 26, Buchberger does not expressly teach wherein the capillary material has a gradient of pore size or porosity, such that the pore size or porosity of the capillary material continuously decreases within the capillary material in a direction towards the electrical heating element.
Hearn teaches wherein the capillary material has a gradient of pore size or porosity, such that the pore size or porosity of the capillary material continuously decreases within the capillary material in a direction towards the electrical heating element (“In order to enhance the capillary action, the plug preferably has a pore size which decreases towards the outlet valve” [0017]; while Hearn does not expressly discuss the heater, it is clear from Figs. 2-8 and the following passages that ‘towards the outlet valve’ is a direction that is towards a heater: “Within the reservoir is a capillary plug 30. As is apparent from FIG. 2, this extends for substantially the entire length of the reservoir” [0038]; "a capillary plug extending from the vicinity of the outlet valve into the reservoir, filling a substantial portion of the reservoir and being configured to wick the inhalable composition towards the outlet valve" [claim 1]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the capillary material has a gradient of pore size or porosity, such that the pore size or porosity of the capillary material continuously decreases within the capillary material in a direction towards the electrical heating element. This enhances the capillary action, as recognized by Hearn.

Regarding claim 27, Buchberger does not expressly teach wherein the single continuous piece of capillary material comprises first and second capillary materials.
Hearn teaches wherein the single continuous piece of capillary material comprises first and second capillary materials (as described in the rejection of claim 21, Hearn teaches a single continuous piece of capillary material: “a graduated material which may be a single phase material formed with varying pore size” [0017]; Applicant’s claim 27 recites first and second capillary materials, but does not specify whether the first and second capillary materials are the same material or different material; Applicant’s specification recites, “The first and second capillary material can also be made from the same material, and can only be distinguished from each other in that they exhibit different porosities or different capillarity” [page 6, lines 10-12]; therefore, the claimed limitation of “wherein the single continuous piece 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the single continuous piece of capillary material comprises first and second capillary materials. This is one means for providing different pore sizes, which in the configuration of Hearn, ultimately enhances the capillary action.

Regarding claim 28, Buchberger does not expressly teach wherein the first capillary material is in direct contact with the electrical heating element, and wherein the second capillary material is in contact with the first capillary material and is separated from the electrical heating element by the first capillary material.
Radomski teaches wherein the first capillary material is in direct contact with the electrical heating element, and wherein the second capillary material is in contact with the first capillary material and is separated from the electrical heating element by the first capillary material (Figs. 1 – 7b; “The heater 9 is preferably arranged in all embodiments such that its principal action is located in the area of the porous sintered metal or porous sintered ceramic 2 up into the area of the three-dimensional contact area to the porous sintered glass or porous sintered ceramic element 1. Heating of the lower area, i.e., of the porous sintered glass or porous sintered ceramic element 1, shall be possibly avoided in order to prevent heating of the liquid to be delivered and thus not to compromise the wick action” [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first capillary material is in direct contact with the electrical heating element, and wherein the second capillary material is in contact with the first capillary material and is separated from the electrical heating element by the first capillary material. This is done “in order to prevent heating of the liquid to be delivered and thus not to compromise the wick action” [0030], as recognized by Radomski.

Regarding claim 29, Buchberger does not expressly teach wherein the first and the second capillary materials comprise different regions of a single continuous piece of capillary material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first and the second capillary materials comprise different regions of a single continuous piece of capillary material. This is one means for providing different pore sizes, which in the configuration of Hearn, ultimately enhances the capillary action.

Regarding claim 30, Buchberger does not expressly teach wherein the single continuous piece of capillary material has a shape of a truncated cone.
Hearn teaches wherein the single continuous piece of capillary material has a shape of a truncated cone (Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the single continuous piece of capillary material has a shape of a truncated cone. Hearn teaches several different shapes of capillary material in Figs. 3 – 8. The truncated cone shape, as well as the other shapes, “fill a substantial portion of the reservoir and reach a significant distance from the outlet valve to the opposite end” [0041].

Regarding claim 31, Buchberger teaches wherein the capillary material is in fluid connection with the liquid aerosol-forming substrate (wick 7 becomes “completely infiltrated with the liquid material” [0033]).

Regarding claim 32, Buchberger does not expressly teach wherein the second capillary material is in fluid connection with the liquid aerosol-forming substrate.
Hearn teaches wherein the second capillary material is in fluid connection with the liquid aerosol-forming substrate ("In order to enhance the capillary action, the plug preferably has a pore size which decreases towards the outlet valve. This may be achieved by using a graduated material which may be a single phase material formed with varying pore size, or may be two or more materials each having different pore sizes, the relative proportions of which are varied along the length of the plug" [0017]; as described in the rejection of claim 26, the capillary plug is “configured to wick the inhalable composition” [claim 1]; since the plug of Hearn comprises a single continuous piece of capillary material comprising first and second capillary materials as described in the rejection of claim 27, and the plug is configured to wick the inhalable composition, the second capillary material of the plug is in fluid connection with the liquid aerosol-forming substrate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second capillary material is in fluid connection with the liquid aerosol-forming substrate. This allows the liquid aerosol-forming substrate to be wicked from the reservoir toward the direction of the heater.

Regarding claim 33, Buchberger does not expressly teach the heater assembly according to claim 30, wherein capillary material is in fluid connection with the liquid aerosol-forming substrate.
Hearn teaches the heater assembly according to claim 30, wherein capillary material is in fluid connection with the liquid aerosol-forming substrate (“a capillary plug ... being configured to wick the inhalable composition” [claim 1]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heater assembly according to claim 30, wherein capillary material is in fluid connection with the liquid aerosol-forming substrate. This allows the liquid aerosol-forming substrate to be wicked from the reservoir toward the direction of the heater.

Claims 35 – 38 and 40 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2013/0333700) in view of Flick (WO 2012/085205), Hearn et al. (US 2013/0056012), Radomski et al. (US 2007/0107879), and Rabin et al. (US 7,920,777).
Regarding claim 35, Buchberger teaches an aerosol-generating system, comprising: 
an aerosol-generating device [Abstract] comprising a power source (“the reusable inhaler part contains a battery” [0031]) and a main body (Fig. 2, housing 2); 
a heater assembly comprising: 
an electrically insulating support having an aperture (Fig. 5, carrier plate 4 (also called printed circuit board 4) and upper section 9 form the support; “An upper section 9 having a recess or depression 10 is placed flat on the printed circuit board 4 .... The recess 10 faces the printed circuit board 4 and, in conjunction with the surface thereof, forms a capillary gap. The capillary gap is shown diagrammatically in FIG. 2 as a black area and consists of three sections: a first capillary gap 11a, into which the laminar composite 5 or wick 7 with its end section 7a projects; a second capillary gap 11b, into which the laminar composite 5 or wick 7 with its end section 7b projects; and a third capillary gap 11c, which connects the first capillary gap 11a to the second capillary gap 11b” [0032]; an aperture is defined as “an open space; a gap” [www.dict.org]; “all known printed circuit board materials are suitable as the material for the printed circuit board 4, in particular the material types FR1 to FR5. The upper section 9 is added to the printed circuit board 4 by adhesive bonding and likewise consists preferably of a plastic” [0035]; plastic is an electrically insulating material);
an electrical heating element disposed across the aperture in the electrically insulating support (Figs. 2 and 5, heating element 6; [0030]; Fig. 2 shows heating element 6 disposed across the capillary gap, shown as the black section in Fig. 2 as described above; “After the wick 7 or laminar composite 5 has been completely infiltrated with the liquid material 13, the electrical energy can be supplied to the electrical resistance heating element 6 by way of the conductive strips of the printed circuit board 4 and the liquid material 13 evaporated” [0033]), the electrical heating element being substantially flat (Fig. 5 shows heating element 6 as substantially flat); 
capillary material (wick 7 [0033]), wherein a portion of the capillary material is in contact with the electrical heating element (“laminar composite 5 consists of a wick 7 and an electric heating element 6, 
two electrical contacts respectively connected to ends of the electrical heating element, the two electrical contacts supported by the electrically insulating support (‘The wick 7 and the laminar composite 5 containing it have two end sections 7a and 7b arranged at a distance from each other. The laminar composite 5 is mounted with these end sections on the printed circuit board 4. The laminar composite 5 is furthermore electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4. The electrical contacting of the laminar composite 5 or the resistance heating element 6 thereof may, for example, consist of an adhesive joint by means of an electrically conducting adhesive .... The electrical energy is supplied to the electrical resistance heating element 6 via conductive strips of the printed circuit board 4” [0031]);
wherein the two electrical contacts are provided on the capillary material (as stated above, Buchberger describes wherein laminar composite 5 comprises wick/capillary material 7, which is electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4; it is noted that the claim recites, “wherein the two electrical contacts are provided on the ceramic;” however, please see the above claim interpretation regarding this limitation, and the prior art disclosing wherein the capillary material comprises ceramic, below); and
a mouthpiece comprising at least one air inlet and at least one air outlet (Fig. 2, “mouthpiece 3” [0029], shown comprising an air inlet and an air outlet).

Buchberger does not expressly teach a cartridge removably inserted into the main body, the cartridge comprising: a liquid storage portion configured to hold a liquid aerosol-forming substrate and comprising a housing including an air flow channel therein; and the heater assembly.
Flick is related to an aerosol generating system [title]. Flick teaches a cartridge removably inserted into a main body, the cartridge comprising: a liquid storage portion configured to hold a liquid 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge removably inserted into the main body, the cartridge comprising: a liquid storage portion configured to hold a liquid aerosol-forming substrate and comprising a housing including an air flow channel therein; and the heater assembly. This removable configuration allows the cartridge to be removed and replaced, once the “consumable” material has been used.

Buchberger does not expressly teach wherein the capillary material is integrally formed as a single continuous piece of capillary material.
Hearn teaches wherein the capillary material is integrally formed as a single continuous piece of capillary material (“In order to enhance the capillary action, the plug preferably has a pore size which decreases towards the outlet valve. This may be achieved by using a graduated material which may be a single phase material formed with varying pore size” [0017]; the “plug” is the capillary material).
It would have been prima facie obvious to one of ordinary skill in the art to wherein the capillary material is integrally formed as a single continuous piece of capillary material. The single continuous piece of capillary material, as disclosed by Hearn, comprises a pore size which decreases towards the outlet valve (that is, away from the liquid reservoir and toward a heater) in order to enhance capillary action, as recognized by Hearn.

Buchberger does not expressly disclose wherein the capillary material comprises ceramic.
Radomski discloses wherein a capillary material comprises ceramic (the invention of Radomski comprises an evaporator tube comprising capillary materials: “The first porous element and the second porous element are in contact in contact areas with the first porous element forming a wick delivering 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the capillary material comprises ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

While Buchberger discloses wherein the electrical heating element comprises a filament between the two electrical contacts (“The laminar composite 5 can be formed for example by a metal foil with metal fabric layers sintered on it. The laminar composite 5 can alternatively also consist of an open-pored metal foam. The open-pored capillary structure of the fabric layers sintered onto the metal foil or the metal foam forms the wick 7 and the electrical resistance of the metal forms the heating element 6” [0030]; see the above description of the two electrical contacts of end sections 7a and 7b), Buchberger does not expressly disclose wherein the electrical heating element comprises one flat filament disposed in a curved manner between the two electrical contacts.
Rabin discloses a vaporizer in Figs. 5A and 5B comprising heater element 104 [Col. 6, line 40], shown disposed in a curved manner between two electrical contacts 508 (elements 508 include “electrical leads 322” [Col. 11, lines 36-40]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the electrical heating element comprises one flat filament disposed in a curved manner between the two electrical contacts. Rabin states that heater 104 can have a variety of shapes: “Where heater 104 comprises an electrical resistance heater, it can be formed in different ways. In one embodiment contemplated by the present invention, heater 104 is comprised of a metal wire or etched metal foil present in a configuration that may be characterized as serpentine, coiled or zig-zag, as well as a combination of any of the foregoing” [Col. 7, lines 59-64]. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.
Regarding claim 36, Buchberger does not expressly teach wherein a pore size or porosity of the portion of the capillary material in contact with the electrical heating element is less than a pore size or porosity of the another portion of the capillary material separated from the electrical heating element by the portion of the capillary material in contact with the electrical heating element.
Hearn teaches wherein a pore size or porosity of the portion of the capillary material in contact with the electrical heating element is less than a pore size or porosity of the another portion of the capillary material separated from the electrical heating element by the portion of the capillary material in contact with the electrical heating element (“In order to enhance the capillary action, the plug preferably has a pore size which decreases towards the outlet valve” [0017]; while Hearn does not expressly discuss the heater, it is clear from Figs. 2-8 and the following passages that ‘towards the outlet valve’ is a direction that is towards a heater: “Within the reservoir is a capillary plug 30. As is apparent from FIG. 2, this extends for substantially the entire length of the reservoir” [0038]; "a capillary plug extending from the vicinity of the outlet valve into the reservoir, filling a substantial portion of the reservoir and being configured to wick the inhalable composition towards the outlet valve" [claim 1]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a pore size or porosity of the portion of the capillary material in contact with the electrical heating element is less than a pore size or porosity of the another portion of the capillary material separated from the electrical heating element by the portion of the capillary material in contact with the electrical heating element. This enhances the capillary action, as recognized by Hearn.

Regarding claim 37, Buchberger does not expressly teach wherein the cartridge is between the main body and the mouthpiece.
Flick teaches wherein the cartridge is between the main body and the mouthpiece (Fig. 1 shows “mouthpiece end 103 and a body end 105” [page 10, lines 9-10], with “air outlet 125 at the mouthpiece end” [page 10, line 21] and “cartridge 113” [page 10, line 14] between body end 105 and the air outlet of the mouthpiece).


Regarding claim 38, Buchberger does not expressly disclose wherein the one flat filament is curved along one or more dimensions thereof between the two electrical contacts respectively connected to ends of the one flat filament.
Rabin discloses wherein the one flat filament is curved along one or more dimensions thereof between two electrical contacts respectively connected to ends of the one flat filament (Figs. 5A and 5B show element 104 curved along one or more dimensions thereof between two electrical contacts respectively connected to ends of the one flat filament).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one flat filament is curved along one or more dimensions thereof between the two electrical contacts respectively connected to ends of the one flat filament. Rabin states that heater 104 can have a variety of shapes: “Where heater 104 comprises an electrical resistance heater, it can be formed in different ways. In one embodiment contemplated by the present invention, heater 104 is comprised of a metal wire or etched metal foil present in a configuration that may be characterized as serpentine, coiled or zig-zag, as well as a combination of any of the foregoing” [Col. 7, lines 59-64]. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Regarding claim 40, Buchberger does not expressly teach wherein the single continuous piece of capillary material has a shape of a truncated cone.
Hearn teaches wherein the single continuous piece of capillary material has a shape of a truncated cone (Fig. 4).


Regarding claim 41, Buchberger teaches an aerosol-generating system, comprising: 
an aerosol-generating device [Abstract] comprising a power source (“the reusable inhaler part contains a battery” [0031]) and a main body (Fig. 2, housing 2); 
a heater assembly comprising: 
an electrically insulating support having an aperture (Fig. 5, carrier plate 4 (also called printed circuit board 4) and upper section 9 form the support; “An upper section 9 having a recess or depression 10 is placed flat on the printed circuit board 4 .... The recess 10 faces the printed circuit board 4 and, in conjunction with the surface thereof, forms a capillary gap. The capillary gap is shown diagrammatically in FIG. 2 as a black area and consists of three sections: a first capillary gap 11a, into which the laminar composite 5 or wick 7 with its end section 7a projects; a second capillary gap 11b, into which the laminar composite 5 or wick 7 with its end section 7b projects; and a third capillary gap 11c, which connects the first capillary gap 11a to the second capillary gap 11b” [0032]; an aperture is defined as “an open space; a gap” [www.dict.org]; “all known printed circuit board materials are suitable as the material for the printed circuit board 4, in particular the material types FR1 to FR5. The upper section 9 is added to the printed circuit board 4 by adhesive bonding and likewise consists preferably of a plastic” [0035]; plastic is an electrically insulating material);
an electrical heating element disposed across the aperture in the electrically insulating support (Figs. 2 and 5, heating element 6; [0030]; Fig. 2 shows heating element 6 disposed across the capillary gap, shown as the black section in Fig. 2 as described above; “After the wick 7 or laminar composite 5 has been completely infiltrated with the liquid material 13, the electrical energy can be supplied to the electrical resistance heating element 6 by way of the conductive strips of the printed circuit board 4 and 
capillary material (wick 7 [0033]), wherein a portion of the capillary material is in contact with the electrical heating element (“laminar composite 5 consists of a wick 7 and an electric heating element 6, which are connected to each other in a laminar manner or integrated one into the another” [0030]), and the capillary material is configured to convey the liquid aerosol-forming substrate to the electrical heating element (“After the wick 7 or laminar composite 5 has been completely infiltrated with the liquid material 13, the electrical energy can be supplied to the electrical resistance heating element 6 by way of the conductive strips of the printed circuit board 4 and the liquid material 13 evaporated” [0033]); and 
two electrical contacts respectively connected to ends of the electrical heating element, the two electrical contacts supported by the electrically insulating support (‘The wick 7 and the laminar composite 5 containing it have two end sections 7a and 7b arranged at a distance from each other. The laminar composite 5 is mounted with these end sections on the printed circuit board 4. The laminar composite 5 is furthermore electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4. The electrical contacting of the laminar composite 5 or the resistance heating element 6 thereof may, for example, consist of an adhesive joint by means of an electrically conducting adhesive .... The electrical energy is supplied to the electrical resistance heating element 6 via conductive strips of the printed circuit board 4” [0031]);
wherein the two electrical contacts are provided on the capillary material (as stated above, Buchberger describes wherein laminar composite 5 comprises wick/capillary material 7, which is electrically contacted in the region of the end sections 7a and 7b on conductive strips of the printed circuit board 4; it is noted that the claim recites, “wherein the two electrical contacts are provided on the ceramic;” however, please see the above claim interpretation regarding this limitation, and the prior art disclosing wherein the capillary material comprises ceramic, below); and
a mouthpiece comprising at least one air inlet and at least one air outlet (Fig. 2, “mouthpiece 3” [0029], shown comprising an air inlet and an air outlet).


Flick is related to an aerosol generating system [title]. Flick teaches a cartridge removably inserted into a main body, the cartridge comprising: a liquid storage portion configured to hold a liquid aerosol-forming substrate and comprising a housing including an air flow channel therein; and a heater assembly ("In a preferred embodiment, the housing includes a removable consumable cartridge comprising the storage portion, the capillary wick and the heater. In that embodiment, those parts of the aerosol generating system may be removable from the housing as a single component." [page 8, lines 1-5]; the "storage portion" is described as a "liquid storage portion" [page 1, lines 3-6]; “the storage portion is a consumable cartridge configured to couple to the main body” [claim 2]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge removably inserted into the main body, the cartridge comprising: a liquid storage portion configured to hold a liquid aerosol-forming substrate and comprising a housing including an air flow channel therein; and the heater assembly. This removable configuration allows the cartridge to be removed and replaced, once the “consumable” material has been used.

Buchberger does not expressly disclose wherein the heater assembly extends over an opening of the liquid storage portion.
Rabin discloses wherein a heater assembly extends over an opening of a liquid storage portion (Fig. 6 shows a heater assembly comprising heating element 104, capillary material 102, and electrical contacts 508 (elements 508 include “electrical leads 322” [Col. 11, lines 36-40]) extending over an opening of a liquid storage portion (“Reservoir 602 contains liquid to be vaporized 604” [Col. 12, lines 35-36]), wherein wick component 608 serves as a capillary wick for supplying liquid to porous member 102 [Col. 12, lines 55-56]; this indicates there is an opening in the liquid storage portion at the location of element 608; it is noted that the heater assembly of Fig. 6 of Rabin does not expressly include an insulating support; however, Buchberger discloses an insulating support as described above; additionally, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heater assembly extends over an opening of the liquid storage portion. This configuration allows liquid to be wicked to the heating element where it can be vaporized.

Buchberger does not expressly teach wherein the capillary material is integrally formed as a single continuous piece of capillary material.
Hearn teaches wherein the capillary material is integrally formed as a single continuous piece of capillary material (“In order to enhance the capillary action, the plug preferably has a pore size which decreases towards the outlet valve. This may be achieved by using a graduated material which may be a single phase material formed with varying pore size” [0017]; the “plug” is the capillary material).
It would have been prima facie obvious to one of ordinary skill in the art to wherein the capillary material is integrally formed as a single continuous piece of capillary material. The single continuous piece of capillary material, as disclosed by Hearn, comprises a pore size which decreases towards the outlet valve (that is, away from the liquid reservoir and toward a heater) in order to enhance capillary action, as recognized by Hearn.

Buchberger does not expressly disclose wherein the capillary material comprises ceramic.
Radomski discloses wherein a capillary material comprises ceramic (the invention of Radomski comprises an evaporator tube comprising capillary materials: “The first porous element and the second porous element are in contact in contact areas with the first porous element forming a wick delivering liquid from the reservoir to the contact area” [Abstract]; “porous sintered ceramic element 1” and “porous sintered ceramic 2” [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the capillary material comprises ceramic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its .

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
On pages 9-18, Applicant argues against the combination of Buchberger and Hearn. Applicant states, "there would not have been any motivation for a person of ordinary skill in the art to have considered the asserted combination of Buchberger and Hearn without rendering either or both of these references unsatisfactory for their respective intended purpose, and without changing their respective principle of operation" [page 9].
Regarding Applicant's statement relating to "rendering either or both of these references unsatisfactory ...," it is noted that the Examiner has not proposed to modify Hearn to include any disclosure of Buchberger. Rather, the Examiner has proposed to modify Buchberger to include an element disclosed in Hearn. Specifically, the Examiner has stated that it would have been obvious to one of ordinary skill in the art to include wherein the capillary material is integrally formed as a single continuous piece of capillary material. The primary reference, Buchberger, discloses a capillary material as stated in the rejection. The inclusion of the limitation "wherein the capillary material is integrally formed as a single continuous piece of capillary material" would not render Buchberger unsatisfactory for its intended purpose, and would not change its principle of operation. On pages 11-12, Applicant provides a description of the principle of operation of the invention of Buchberger, and on pages 12-14, Applicant provides a description of the principle of operation of the invention of Hearn. On pages 14-18, Applicant points out differences in each of the inventions of Buchberger and Hearn. While the Examiner acknowledges the differences in each of the inventions of Buchberger and Hearn, the Examiner has only proposed to include Hearn's disclosure of a capillary material that is a "single phase material" (Hearn at [0017]), that is, a capillary material that is integrally formed as a single continuous piece of capillary material. This does not change the principle of operation of Buchberger, nor does it render Buchberger unsatisfactory for its intended purpose. Applicant's discussion of the invention of Buchberger and the invention of Hearn appears to be an attack on each of these references individually. One cannot show 
On pages 18-20, Applicant argues against the Examiner's reliance on the Rabin reference. Applicant describes the principles of operation of Buchberger, Hearn, and Rabin [pages 18-19], and states, "[j]ust as the devices of Buchberger and Hearn operate completely differently from one another, Rabin further compounds this problem because its device generates pressurized vapor from unpressurized liquid" [page 18]. Additionally, the Applicant uses the term "cherry-picking" [page 19], referring to the claimed elements disclosed in Buchberger, Hearn, Radomski, and Rabin [page 19].
However, the Examiner has relied on Rabin for its disclosure of a flat filament disposed in a curved manner. That is, while Buchberger discloses wherein the electrical heating element comprises a filament between two electrical contacts, Buchberger does not expressly disclose wherein the electrical heating element comprises one flat filament disposed in a curved manner between the two electrical contacts. The inclusion of a flat filament disposed in a curved manner, as disclosed in Rabin, would not change the principle operation of Buchberger, nor would it render Buchberger unsatisfactory for its intended purpose. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761